DETAILED ACTION
This Office Action is in response to Applicants Request for Continued Examination received on May 17, 2022.  Claim(s) 1-7 and 12-24 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the Applicants amendments to claims 1, 6, 7, and 14, in the response filed 05/17/2022.  Claims 8-11 have been canceled at this time.  New claims 21-24 are also added in the response. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 12-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-7 and 12-24 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for scheduling vehicles which constitutes a process (Step 1: YES).

The Examiner has identified independent method Claim 7 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 1 and system Claim 14.  Claim 7 recites the limitations of (abstract concepts highlighted in italics and additional elements highlighted in bold);
generating vehicle data in a fleet of autonomous vehicles, wherein each of the autonomous vehicles comprises a plurality of connected components, wherein each of the connected components comprises a sensors, and wherein the sensor generates connected component wear data included in the vehicle data
gathering data, by a fleet scheduler, on real-world conditions to generate monitored data, the monitored data comprising demand data, operations data, environmental data, external constraints, maintenance data, and the vehicle data; 
predicting future real-world conditions, by the fleet scheduler, to generate predicted data, the predicted data comprising predicted demand, predicted fleet performance, and predicted maintenance, wherein the predicted maintenance user machine learning to analyze the connected component wear data and predict when the connected components will fail; 
generating a master schedule, by the fleet scheduler, for scheduling vehicle operations based on the monitored data and the predicted data; and 
operating the fleet of autonomous vehicles, by a fleet controller, according to the master schedule, wherein the fleet controller controls the fleet of autonomous vehicles through an internet-of-things backbone.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Gathering data, predicting conditions, predicting maintenance based on wear data and scheduling and controlling vehicles recites a concept performed in the human mind.  But for the “autonomous vehicle”, “using machine learning” and “internet of things backbone” language, the claim encompasses a user collecting data [vehicle data, demand data, maintenance data, environment data, external data, ect.] making predictions, and generate a schedule to operate a fleet using his/her mind.  The merely nominal recitation of autonomous vehicles, generic computers, and a network does not take the claims out of the mental processes grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as concepts performed in the human mind, then it falls within the “Mental Processing” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claim 7 can be performed by a human including gathering data, predicting conditions, and generating a schedule and controlling movement of vehicles. Claim 14 also fails to include any recited computer elements.  The processor and non-transitory computer-readable storage medium storing a program to be executed by the processor in Claim 1 appears to be just software.  Claims 1 and 14 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor and a non-transitory computer-readable storage medium storing a program to be executed by the processor (Claim 1) no claimed computer hardware (claims 7 and 14). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims1, 7, and 14 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware or generic machine learning amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0053] about implantation using general purpose or special purpose computing devices (fleet scheduler 104 may be implemented as separate processes, programs or portions of one or more programs, or as separate programs on a computer or computer system having multiple computers.) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 7, and 14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
  
Dependent claims 2-6, 11-13, and 15-24 further define the abstract idea that is present in their respective independent claims 1, 7, and 14 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-6, 8-13, and 15-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. The Applicants arguments (Remarks pages 8-11) are directed to the amendments to the claims.  The Argument start with the rejection under 35 U.S.C. § 101.  The Applicant argues that the amendments to the claims overcome the rejection.
The Examiner disagrees with the argument.   The amendments to the claims do not overcome the rejection of the claims.  The claims are still directed to a mental process.  In fact, the method claim limitations do not specifically claim a computer or processor.  The limitations include generic machine learning which is not more than merely using a computer as a tool to perform the abstract idea.  Also, controlling an autonomous vehicle through an internet-of-things backbone [ethernet] is merely receiving or transmitting data over a network [buySAFE, Inc. v. Google, Inc.].  The rejection under 101 is not withdrawn. 

The Arguments proceed with the prior art rejection which includes rejections under 35 U.S.C. § 102 and 103.  The arguments in combination with the amendments to claims 1, 7, and 14 successfully overcome the cited prior art references.  The rejections under 35 U.S.C. § 102 and 103 are withdrawn at this time. 

In summary, the Applicants amendments and arguments are sufficient to overcome the rejections under 35 U.S.C. § 102 and 103.  The claims are still rejected under 35 U.S.C. § 101.  The claims are not in condition for allowance as alleged by the Applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        June 13, 2022